Title: From Thomas Jefferson to Archibald McCall, 13 October 1803
From: Jefferson, Thomas
To: McCall, Archibald


          
            
              Sir
            
            Washington Oct. 13 03.
          
          Your letter of Aug. 23 has been lately recieved, & on the same paper that of Nov. 19 preceding, which had not before come to my hands. my letter formerly written to you on the subject of the bond to Flood, from Reuben Skelton whose administrator mr Wayles was, and of the paiment of it to Colo. Peachy, being at Monticello, I cannot now turn to it. but I placed the subject in that on what I thought proper grounds, and see no new reason for changing it. Colo. Peachy may have sworn, & with truth, that I sent him the money by mr Carter: but not that he did not apply for it. on the contrary I never saw a more persevering course of dunning than he used to obtain it: & I think it probable the acting executor possesses written proofs of it. the money was made up by equal contributions, and passed through me,  Colo. Peachy would be also, but not being there it was sent by mr Carter. the actual paiment to him, & the full administration of Reuben Skelton’s estate by mr Wayles, which will be pleaded & proved will be a just as well as legal bar to any demand you may think proper to institute. I have before informed you that Francis Eppes esq. in the vicinity of Richmond was the acting exr & in possession of all the books & papers of mr Wayles, and that I have not meddled in the administration. a service of process on him will be good as to the whole: but still if you desire it should be on me also, that my absence from the state may occasion no delay, I will acknolege a service on mr Eppes as a personal service on me, and consent that the officer shall return it as served on me. or if you will inform me when you shall have taken out process, I will have my appearance entered immediately in any court at Richmond to which it is returnable. I tender you my respects. 
          
            
              Th: Jefferson
            
          
        